DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming an apparatus and method for controlling a control valve. A primary line is pressurized according to an operating sequence to move a piston within a housing such that one of an open line port and a close line port is in fluid communication with a selected chamber of a first control chamber and a second control chamber of a plurality of chambers defined between the piston and the housing. A secondary line is pressurized to move hydraulic fluid through the selected chamber and through the one of the open line port and the close line port in fluid communication with the selected chamber to thereby control a state of a control valve. The piston is reset involving both the primary line and secondary line. Minassa PG Pub. 2018/0298725 (Minassa) is similar to the claimed invention. Minassa discloses a valve (12) that has a primary line and a secondary line. The valve has a piston, chambers, seals and ports. (Fig. 2A).  However the piston does not have a control channel extending through the piston as disclosed in independent claim 1.  Furthermore, Minassa does not teach resetting a position of the first piston using a reset code involving both the primary line and the secondary line.  Tips PG Pub. 2015/0053421 (Tips) is similar to the claimed invention.  Tips discloses a two line operated hydraulic controlled device. The device has a piston (188) and has two hydraulic lines (118, 120). (Figs. 2A & 3A). The piston creates chambers in the housing. Chamber. The two hydraulic lines are connected to the chambers through ports.  However, Tips does not teach control channel extending through the piston as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676